Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 06, 2015

The Court of Appeals hereby passes the following order:

A15A1972. ANTHONY BERNARD STOKES v. THE GEO GROUP, INC. et al.

      Prisoner Anthony Bernard Stokes filed a civil action against multiple parties.
The trial court dismissed the action, and Stokes filed this direct appeal. We lack
jurisdiction.
      Because Stokes is incarcerated, his appeal is controlled by the Prison Litigation
Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of
a civil action filed by a prisoner “shall be as provided in Code Section 5-6-35.” And
under OCGA § 5-6-35, the party wishing to appeal must file an application for
discretionary appeal to the appropriate appellate court. Because a prisoner has no
right of direct appeal in civil cases, we lack jurisdiction to consider this direct appeal
from the superior court’s order. See Jones v. Townsend, 267 Ga. 489 (480 SE2d 24)
(1997).
      Furthermore, Stokes filed a discretionary application from the same order,
which this Court denied. See Case Number A15D0399, denied May 29, 2015. Our
denial of Stokes’ application for discretionary appeal was an adjudication on the
merits. Therefore, this appeal is also barred by the doctrine of res judicata. See
Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003);
Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007).
      For these reasons, we lack jurisdiction over this direct appeal, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     07/06/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.